Case: 11-30254     Document: 00511801165         Page: 1     Date Filed: 03/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          March 26, 2012
                                     No. 11-30254
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RUDY CABRERA,

                                                  Defendant-Appellant


                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                             USDC No. 2:09-CR-317-2


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Rudy Cabrera has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Cabrera
has filed a response.
        The record is insufficiently developed to allow consideration at this time
of Cabrera’s claim of ineffective assistance of appellate counsel; such a claim
generally “cannot be resolved on direct appeal when the claim has not been

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-30254    Document: 00511801165      Page: 2   Date Filed: 03/26/2012

                                  No. 11-30254

raised before the district court since no opportunity existed to develop the record
on the merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091
(5th Cir. 2006) (internal quotation marks and citation omitted).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Cabrera’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5TH CIR. R. 42.2. Cabrera’s motion for appointment of substitute counsel is
DENIED.




                                        2